Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. See Claim 11.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by P. Lui et al. [“Fast 3D thick mask model for full-chip EUVL simulations”].
As per claim 1, a method comprising: 
receiving a layout geometry of a lithographic mask [Figure 5 depicts a Mask Layout which is a layout geometry of a lithographic mask for the receiving]; 
partitioning the layout geometry into a plurality of feature images [Figure 5 depicts Polygon Area, Horizontal Edges, Vertical Edges, and Corners as a plurality of feature images for the partitioning]; 
calculating, by a processor, a mask function (MF) contribution from each of the plurality of feature images by convolving the feature image with a corresponding mask 3D (M3D) filter, wherein the M3D filter corresponding to a feature image represents an electromagnetic scattering effect of that feature image [Figure 5 depicts a MF contribution from each of the plurality of feature images after the = sign, convolving as a circled X, a corresponding M3D filter is depicted as M3D Filters, for the calculating, section 3.3]; and 
combining the calculated MF contributions to determine a mask function for the lithographic mask [Figure 5 depicts a circled + sign for the combining].
As per claim 2, further comprising: determining the M3D filters by rigorous electromagnetic simulation of the scattering effects of mask structures based on the feature images illuminated by a source illumination [section 3., Therefore the model accuracy …].
As per claim 3, wherein the plurality of feature images are selected from a library that contains predefined feature images and their corresponding precalculated M3D filters [section 3., We construct these filters from a library … pre-computed …].
As per claim 4, wherein the library of predefined feature images comprises feature images of different order complexity, and the method further comprising: precalculating the M3D filters in an order according to their complexity [Figure 5 Mask Layout depicts feature images of different order complexity, section 3., We construct these filters from a library … pre-computed …, ewe combine these rigorous library fields according to its pupil shape to compute the filters …, section 3.1].
As per claim 6, further comprising: determining the predefined feature images in the library, based on which feature images are present in the layout geometry of the lithographic mask [section 3.1, section 3. a library of transmitted fields of representative mask features, In a full chip simulation these filters are re-used to compute mask images for each patch of mask patterns, Figure 6].
As per claim 7, wherein the library of predefined feature images comprises a common base of feature images supplemented by higher-order feature images present in the layout geometry of the lithographic mask [section 3.1, section 3.3 library generation, Figure 5, Figure 6].
As per claim 8, wherein: the layout geometry of the mask comprises a plurality of polygons; partitioning the layout geometry into feature images comprises rasterizing the mask polygons using a low-pass rasterization function that has a non-uniform response in a frequency passband; and the M3D filters include effects of an equalization filter that compensate for the non-uniform response section 3., Figure 5, Figure 6].
As per claim 9, further comprising: applying the mask function as input to an Abbe imaging model or Hopkins imaging model [section 2.2].
As per claim 10, a system [Figure 6] comprising: a computer readable storage medium storing instructions and a library containing predefined feature images and corresponding precalculated mask 3D (M3D) filters [section 3., We construct these filters from a library … pre-computed …]; and a processor, coupled with the computer readable storage medium and to execute the instructions, the instructions when executed cause the processor to: 
partition a layout geometry of lithographic mask into a plurality of feature images selected from the library [Figure 5 depicts Polygon Area, Horizontal Edges, Vertical Edges, and Corners as a plurality of feature images for partition, Figure 6, section 3, section 3.1]; 
calculate mask function (MF) contributions from each of the plurality of feature images by convolving the feature image with the corresponding M3D filter from the library [Figure 5 depicts MF contributions from each of the plurality of feature images after the = sign, convolving as a circled X, a corresponding M3D filter from the library, is depicted as M3D Filters for calculating, Figure 6, section 3, section 3.1, section 3.3]; and 
combining the calculated MF contributions to determine a mask function for the lithographic mask [Figure 5 depicts a circled + sign for the combining].
As per claims 11 and 16, wherein the library of predefined feature images comprises an area image, one or more single-edge images, and multiple multi-edge images [Figure 5 Mask Layout, section 3., Figure 6, section 3.3].
As per claim 12, wherein the library of predefined feature images comprises multiple feature images each consisting of two parallel edges [Figure 5 Horizontal Edges, Vertical Edges, section 3., Figure 6, section 3.3].
As per claim 13, wherein the library of predefined feature images comprises multiple feature images each consisting of two perpendicular edges that form a corner [Figure 5 Corners, section 3., Figure 6, section 3.3].
As per claim 14, wherein the library of predefined feature images comprises multiple feature images each consisting of a single edge oriented at an angle that is not a multiple of 45 degrees [section 3., Figure 6, section 3.1, section 3.3].
As per claim 15, wherein the library of predefined feature images comprises multiple feature images each consisting of a curvilinear edge [section 3., Figure 6, section 3.1, section 3.3].
As per claim 17, a non-transitory computer readable medium comprising stored instructions, which when executed by a processor, cause the processor to: 
partition a layout geometry of a lithographic mask into a plurality of feature images [Figure 5 depicts Polygon Area, Horizontal Edges, Vertical Edges, and Corners as a plurality of feature images for partition]; 
calculate a mask function (MF) contribution from each of the plurality of feature images using mask 3D (M3D) filters for the feature images [Figure 5 depicts a MF contribution from each of the plurality of feature images after the = sign, M3D filters are depicted as M3D Filters, for calculate] and 
combine the calculated MF contributions to determine a mask function for the lithographic mask [Figure 5 depicts a circled + sign for combine].
As per claim 18, wherein the M3D filters are based on rigorous electromagnetic simulation [section 3].
As per claim 19, wherein the layout geometry comprises a layout geometry for an entire chip [section 3 full-chip]
As per claim 20, wherein a source illumination of the lithographic mask is an extreme ultraviolet (EUV) or deep ultraviolet (DUV) illumination [section 3].
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  although P. Liu et al. disclose 1D pattern and 2D pattern case studies, the prior art of record does not disclose, teach, or render obvious the method of claim 4 wherein determining the M3D filter for a feature image of higher order complexity comprises: determining a mask structure corresponding to the higher-order feature image; partitioning the mask structure into the higher-order feature image and one or more lower-order feature images; executing a rigorous electromagnetic simulation to predict a mask function for the mask structure; calculating the MF contributions from each of the plurality of lower-order feature images by convolving the lower-order feature image with its corresponding M3D filter; and determining the M3D filter for the higher-order feature image, based on combining the MF contribution from the higher-order feature image with the MF contributions from the lower-order feature images to yield the predicted mask function for the mask structure corresponding to the higher-order feature image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See, for example, Rosenbluth [US 2017/0147734 A1] (entire document) and Torunoglu et al. [US 8,938,696 B1] (entire document).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/Primary Examiner, Art Unit 2851